DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 10-15, the use of the relative descriptor “ultrafine” appears to render these claims vague and indefinite because the metes and bounds for this relative descriptor “ultrafine” do not appear to be defined in at least these claims 10-15.
Claim 15 appears to contain the trademark/trade names “Malvern NanoSight NS 300” and also “SHIMADZU CORPORATION SALD-7500 nano”.  Where a trademark or trade name is used in a Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
In the present case, these trademark/trade names are used to identify/describe devices that measure the density of bubbles in a liquid and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 10, 11, 13, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0010433 A1.
The abstract and the claims w/in this US 2019/0010433 A1 describe a method for improving the taste quality of an alcoholic beverage by adding pieces of carbonated ice (that have a (hydrated) carbon dioxide content of 3 weight percent or more and are of a size of 5 mm or more) into the alcoholic beverage.
The difference between the Applicants’ claims and this US 2019/0010433 A1 is that at least the Applicants’ independent claim 1 also sets forth that the ice is melted to produce a liquid containing “ultrafine” bubbles (and this particular descriptor seems to be missing in this US 2019/0010433 A1), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at prima facie obviousness.
The difference between the Applicants’ claims and this US 2019/0010433 A1 is that the Applicants’ dependent claim 15 also specifies the density of the bubbles in the liquid (and this particular compositional parameter does not appear to be explicitly recited in this US 2019/0010433 A1), however it is submitted that this difference would also have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is also reasonably expected that the resulting carbonated alcoholic beverage obvious from the teachings provided in this US 2019/0010433 A1 would inevitably exhibit at least an obvious variation of the same claimed bubble density reported in the Applicants’ dependent claim 15 as a consequence of putting at least an obvious variation of the same chunks and/or pieces of ice that have been carbonated to the same extent and are of the same size into what appears to be the same liquid, and such “reasonable expectations” are evidence of prima facie obviousness.
Thus, the Applicants’ claims 10, 11, 13, 14 and 15 reasonably seem to be obvious from the teachings provided in this US 2019/0010433 A1.

Allowable Subject Matter
The Applicants’ dependent claim 12 has been allowed over the teachings provided in this US 2019/0010433 A1 because this US 2019/0010433 A1 does not appear to teach or suggest the claimed use of “consolidated CO2 hydrate” as specified in the Applicants’ dependent claim 12.  US 2019/0010433 A1 alludes to the use of “hydrated” carbon dioxide (please note the abstract and also paragraph number 

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
U. S. Pat. 4,285,977; U. S. Pat. 4,934,153; U. S. Pat. 5,366,745; U. S. Pat. 5,404,727 and also U. S. Pat. 6,349,565.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736